Order entered February 20, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01574-CV

                 IN THE INTEREST OF D.C., ET AL., MINOR CHILDREN

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-10-0462-X

                                             ORDER
       The reporter’s record is overdue in this accelerated appeal.           Appellant’s docketing

statement reflects the record was requested and payment arrangements were made for the record.

Accordingly, this Court ORDERS Pamela Sumler, official court reporter of the 305th Judicial

District Court, to file the reporter’s record within TEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Pamela

Sumler, official court reporter of the 305th Judicial District Court, and to counsel for all parties.



                                                        /s/    ELIZABETH LANG-MIERS
                                                               JUSTICE